Case
 Case2:17-cv-08377-DOC-GJS
       2:17-ap-01289-BR Doc Document
                            121 Filed31
                                      08/03/18
                                         Filed 07/31/18
                                                 Entered Page
                                                         08/03/18
                                                              1 of07:32:01
                                                                  2 Page IDDesc
                                                                            #:105
                          Main Document    Page 1 of 2




   1                                                                JS-6
   2
   3
   4
   5
                          UNITED STATES DISTRICT COURT
   6
                       CENTRAL DISTRICT OF CALIFORNIA
   7
                                SOUTHERN DIVISION
   8
                                     )
   9 In re                           )
                                            Dist. Ct. Case No. CV 17-08377 DOC(GJSx)
                                     )
  10 MARK ELIAS CRONE,               )      Case No. 2:17-bk-12392-BR
                                     )
  11                                 )      Chapter 7
                                     )
  12                     Debtor.     )      Hon. Barry Russell
                                     )
  13 ______________________________ )       Adv. No. 2:17-ap-01289-BR
     _                               )
  14                                 )
                                     )      ORDER GRANTING IN PART
  15 JEFFREY A. RINDE and CKR        )      APPELLANTS JEFFREY A. RINDE
      GLOBAL ADVISORS, INC.,         )      AND CKR GLOBAL ADVISORS,
  16                                 )      INC.’S MOTION FOR VOLUNTARY
                         Appellants, )      DISMISSAL OF APPEAL
  17                                 )
                                     )
  18 v.                              )      Assigned to: Hon. David O. Carter
                                     )
  19                                 )
      GARY GORHAM.                   )
  20                                 )
                        Appellee.    )
  21                                 )
      ______________________________
  22 _
  23
  24
  25
  26
  27
  28
                                          ORDER
Case
 Case2:17-cv-08377-DOC-GJS
       2:17-ap-01289-BR Doc Document
                            121 Filed31
                                      08/03/18
                                         Filed 07/31/18
                                                 Entered Page
                                                         08/03/18
                                                              2 of07:32:01
                                                                  2 Page IDDesc
                                                                            #:106
                          Main Document    Page 2 of 2




   1         The Court having reviewed and considered Plaintiffs-Appellants Jeffrey A.

   2 Rinde and CKR Global Advisors, Inc.’s Motion for Voluntary Dismissal of Appeal,
   3
       filed in the above bankruptcy appeal on July 27, 2018, and Appellee Gary
   4
   5 Gorhman’s Conditional Acquiescence in Appellants’ Motion to Dismiss Appeal and
   6 Appellee’s Request to Impose Conditions on Dismissal, filed on July 30, 2018, and
   7
       finding good cause therefore, IT IS HEREBY ORDERED that:
   8
   9         Pursuant to Federal Bankruptcy Rule of Procedure 8023, the instant appeal is

  10 hereby dismissed; and appellee Gorham may seek his attorney’s fees and costs on
  11
       appeal.
  12
  13
  14
  15 Dated: July 31, 2018
  16                                     By:_________________________________
  17                                        HONORABLE DAVID O. CARTER
                                            United States District Court Judge for
  18                                        the Central District of California
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                         -2-
                                            ORDER
